
	
		I
		112th CONGRESS
		1st Session
		H. R. 3194
		IN THE HOUSE OF REPRESENTATIVES
		
			October 13, 2011
			Mr. Griffin of
			 Arkansas introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide for a moratorium on certain regulations, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Job Creation and Regulatory Freeze Act
			 of 2011.
		2.Moratorium on
			 regulationsExcept as provided
			 in section 3, an agency may not issue a covered regulation until the end of the
			 moratorium period.
		3.Exemptions
			(a)In
			 generalSection 2 shall not
			 apply to a covered regulation if the head of the agency—
				(1)makes a specific finding that the covered
			 regulation—
					(A)is necessary due to an imminent threat to
			 human health or safety, or any other emergency;
					(B)is necessary for the enforcement of a
			 criminal law;
					(C)has as its
			 principal effect—
						(i)fostering private
			 sector job creation and the enhancement of the competitiveness of workers in
			 the United States;
						(ii)encouraging
			 economic growth; or
						(iii)repealing,
			 narrowing, or streamlining a rule, regulation, or administrative process, or
			 otherwise reducing regulatory burdens;
						(D)pertains to a
			 military or foreign affairs function of the United States; or
					(E)is limited to
			 interpreting, implementing, or administering the Internal Revenue Code of 1986;
			 and
					(2)submits the
			 finding to Congress and publishes the finding in the Federal Register.
				(b)ReviewNot
			 later than 10 days after the date of enactment of this Act each agency shall
			 submit any covered regulation that the head of the agency determines is exempt
			 under this section to the Office of Management and Budget and Congress.
			(c)Nondelegable
			 authorityThe head of an agency may not delegate the authority
			 provided under this section to exempt the application of any provision of this
			 Act.
			4.DefinitionsIn this Act:
			(1)AgencyThe
			 term agency has the meaning given that term under section 3502(1)
			 of title 44, United States Code.
			(2)Covered
			 regulationThe term covered regulation means a final
			 regulation that—
				(A)directly or
			 indirectly increases costs on businesses in a manner which will have an adverse
			 effect on job creation, job retention, productivity, competitiveness, or the
			 efficient functioning of the economy;
				(B)is likely
			 to—
					(i)have
			 an annual effect on the economy of $100,000,000 or more;
					(ii)adversely affect
			 in a material way the economy, a sector of the economy, productivity,
			 competition, jobs, the environment, public health or safety, or State, local,
			 or tribal governments or communities;
					(iii)create a serious
			 inconsistency or otherwise interfere with an action taken or planned by another
			 agency;
					(iv)materially alter
			 the budgetary impact of entitlements, grants, user fees, or loan programs or
			 the rights and obligations of recipients thereof; or
					(v)raise novel legal
			 or policy issues; and
					(C)did not take
			 effect before September 1, 2011.
				(3)Moratorium
			 periodThe term moratorium period means the period
			 of time—
				(A)beginning 30 days after the date of the
			 enactment of this Act; and
				(B)ending January 20,
			 2013.
				
